Kellam, J.
(Concurring.) I think appellant is entitled to a reversal of this judgment on the ground that respondent, •upon the evidence presented by the record, was not an innocent purchaser of the note and mortgage which he turned over in payment of the land, and that, under the circumstances of this case, his quitclaim deed did not make him an innocent purchaser of the mortgaged premises. As particularly noticed in *557Judge Fuller’s opinion, respondent, Lane, became the purchaser of the note and mortgage through Emery, under general authority to him to reinvest his money, — that is, Emery acted for him. Emery knew all about the facts, and that the mortgage which he assumed to discharge was not paid. Lane must be charged with his agent’s knowledge. He was not, therfore, a bona fide owner of the note and mortgage. He turned over this note and mortgage, of which he was not a tona fide holder as against appellant, and took a quitclaim deed from Emery, who had by quitclaim become the apparent holder of the legal title. While there is an absolute conflict of authorities as to the legal effect of a quitclaim deed, I am'well satisfied that under the circumstances of this case, as exhibited by the evidence before us, respondent, Lane, ought not to be held an innocent and bona fide holder either of the note and mortgage or of the title to the mortgaged premises as against appellant, Parker, whose mortgage was apparently fraudulently discharged by respondent’s agent and grantor. It is well known that deeds denominated quitclaim have in practical use taken a variety of forms, in some of - which it is difficult to determine whether they were intended as active, specific grants, or simply releases or discharges of some possible or contingent interest in the grantor. None of the deeds are set out in the abstract, and I assume that they were simply releases. Further facts may be developed on a retrial. For these reasons I concur in the reversal.